Citation Nr: 0915242	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-20 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, other than post-traumatic stress disorder (PTSD), 
to include bipolar disorder and schizoaffective disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
chronic disability manifested by joint aches, claimed as 
osteoarthritis, to include as due to an undiagnosed illness.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and J. R. C.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from October 1988 to January 
1992.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Louisville, 
Kentucky, Regional Office (RO), and a September 2006 rating 
decision of the St. Louis, Missouri, RO, of the Department of 
Veterans Affairs (VA).  

The July 2005 rating decision denied entitlement to service 
connection for psychiatric disability other than PTSD (then 
diagnosed as bipolar disorder).  Notice of the determination 
was issued on August 4, 2005.  A written statement from the 
Veteran, received later in August 2005, "responding to VA 
letter dated 8/04/05," expressed disagreement with "all 
issues" ... "listed in your letter."  The Board finds that 
such communication may reasonably be construed as a notice of 
disagreement with the July 2005 RO denial of service 
connection for psychiatric disability other than PTSD (then 
diagnosed as bipolar disorder).  The matter was subsequently 
readjudicated in March 2006 and April 2007 (then diagnosed as 
schizoaffective disorder).  A statement of the case was 
issued in September 2007 and a substantive appeal was 
received in October 2007.  

The September 2006 rating decision determined that new and 
material evidence had been received to reopen a claim for 
entitlement to service connection for a chronic disability 
manifested by joint aches, claimed as osteoarthritis, to 
include as due to an undiagnosed illness, but denied the 
reopened claim on the merits, de novo.  In this regard, the 
Board notes that the August 2005 communication from the 
Veteran may also be reasonably construed as notice of 
disagreement with the July 2005 RO denial of service 
connection for a chronic disability manifested by joint 
aches, to include as due to an undiagnosed illness.  However, 
following issuance of a statement of the case in April 2007, 
a timely substantive appeal was not received as to the July 
2005 RO adjudication, nor a March 2006 RO adjudication of the 
matter on the basis of whether new and material evidence had 
been received to reopen the claim.  

Although the September 2006 rating decision reopened the 
Veteran's previously denied claim for entitlement to service 
connection for a chronic disability manifested by joint 
aches, the United States Court of Appeals for Veterans Claims 
(Court) has made it clear that, even if an RO makes an 
initial determination to reopen a claim, the Board must still 
review the RO's preliminary decision in that regard.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995).  As such, the issue on 
appeal has been characterized as listed on the title page of 
this decision.

In October 2008, the Veteran testified at a videoconference 
hearing before undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with the claims file.

The record reflects that the Veteran's claims file has been 
under the jurisdiction of several RO's including, Seattle, 
Washington, St. Louis, Missouri, and Louisville, Kentucky.  
The record reflects that the Veteran's claims file is 
currently under the jurisdiction of the Louisville, Kentucky 
RO, which has certified the case for appellate review.

The reopened claim of entitlement to service connection for a 
chronic disability manifested by joint aches, claimed as 
osteoarthritis, to include as due to an undiagnosed illness, 
as well as the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for PTSD, are addressed in the REMAND portion of 
the decision below, and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed determination dated in July 2005, the RO 
denied the appellant's claim of entitlement to service 
connection for a chronic disability manifested by joint 
aches, to include as due to an undiagnosed illness.

2.  In an unappealed determination dated in March 2006, the 
RO denied the petition to reopen the appellant's claim of 
entitlement to service connection for a chronic disability 
manifested by joint aches, to include as due to an 
undiagnosed illness, on the basis that no new and material 
evidence had been received to reopen the claim.

3.  Evidence added to the record since the March 2006 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the appellant's claim, and raises a reasonable 
possibility of substantiating the appellant's claim.

4.  Chronic psychiatric disability other than PTSD, to 
include bipolar disorder and schizoaffective disorder, was 
initially demonstrated years after service and has not been 
shown by competent evidence to be causally related to any 
incident of the Veteran's active service.


CONCLUSIONS OF LAW

1.  The RO's decision of July 2005, which denied service 
connection for a chronic disability manifested by aching 
joints, to include as due to an undiagnosed illness, and a 
March 2006 RO decision which found that new and material 
evidence had not been received to reopen the claim, are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2008).  

2.  New and material evidence has been received to reopen the 
Veteran's claim for entitlement to service connection for a 
chronic disability manifested by aching joints, claimed as 
osteoarthritis, to include as due to an undiagnosed illness.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3.  A psychiatric disability other than PTSD, to include 
bipolar disorder and schizoaffective disorder, was not 
incurred in or aggravated by active service, and not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.307, 3.309, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event of award of the 
benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.

With respect to the Veteran's new and material evidence 
claim, review of the claims file reveals that, in light of 
the Kent decision, the September 2005 AOJ VCAA notification 
letter sent to the Veteran is insufficient.  Although the 
letter informed the Veteran that new and material evidence 
could be submitted to reopen his claim and indicated what 
type of evidence would qualify as "new" evidence, he was 
not specifically informed of what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  However, because the instant decision 
reopens the Veteran's service connection claim, any 
deficiency with respect to notice regarding new and material 
evidence is moot and no harm or prejudice to the appellant 
has resulted.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

With respect to the Veteran's claim for entitlement to 
service connection for a psychiatric disability other than 
PTSD, to include bipolar disorder and schizoaffective 
disorder, VA, prior to the initial adjudication of the claim, 
issued VCAA notification by means of August 2004 and October 
2004 letters from the agency of original jurisdiction (AOJ) 
to the appellant, and a subsequent January 2007 VA letter.  
These letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence, and provided him 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefit sought.  As VCAA notice was provided prior to 
initial adjudication of the claim, there is no deficiency as 
to the timing of the notice.  Pelegrini.

With regard to the duty to assist, the claims file contains 
the Veteran's service personnel records and VA and private 
outpatient treatment records.  Additionally, the claims file 
contains the Veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

The Board notes that the Veteran's service treatment records 
are unavailable, and a Memorandum of record, dated in April 
2005, outlines all attempts made by the RO to obtain such 
records.  Further, the Veteran was notified by a VA letter 
dated in April 2005 of the unavailability of the service 
treatment records, and advised of the need to submit 
alternate sources of evidence.  

The Board also acknowledges that the veteran has not been 
afforded a VA examination.  However, the Board finds that no 
VA examination is necessary to satisfy the duty to assist in 
this case.  In this regard, under 38 U.S.C.A. § 5103A(d)(2), 
VA must obtain a medical examination or opinion when such is 
necessary to make a decision on a claim.  Specifically, a VA 
examination is required where the record contains competent 
evidence of a current disability, and indicates that the 
disability or symptoms may be associated with military 
service, but does not contain sufficient evidence for the 
Secretary to make a decision.  Id.  In this case, the record 
does not contain any evidence demonstrating an in-service 
disability or any objective evidence of record demonstrating 
that the Veteran's current psychiatric disability other than 
PTSD may be related to service.  In such circumstances, there 
is no duty to obtain a medical examination or opinion.  
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006). Thus, 
based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal Criteria 

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In 
the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs 
of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(3), (4).

Compensation, however, shall not be paid under this section 
if: (1) there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Under applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  The Veteran filed his 
most recent claim to reopen in April 2006.  Therefore, the 
Board finds that the post August 29, 2001 standard of review 
should be applied.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

I.  Chronic disability manifested by joint aches

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for 
chronic disability manifested by joint aches, to include as 
due to an undiagnosed illness.  The RO, in a July 2005 
decision, denied the claim on the basis that there was no 
evidence of a chronic disability associated with symptoms 
claimed as aches in the joints.  Without demonstration of 
current disability, there could be no service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Veteran did 
not appeal the decision and it became final.  38 U.S.C.A. 
§ 7105.  The March 2006 rating decision denied the petition 
to reopen the claim on the basis that the additional evidence 
received subsequent to the July 2005 RO denial did not refer 
to the disability at issue.  The Veteran did not appeal the 
decision and it became final.  38 U.S.C.A. § 7105.  

The evidence received since the final RO decision in March 
2006 includes VA outpatient treatment records which show that 
the Veteran has been diagnosed with generalized 
osteoarthritis since 2006.  These records also demonstrate 
that the Veteran has used Etodolac and Percocet to treat his 
arthritis.  Such evidence was not considered at the time of 
the prior final denial.  This additional evidence relates to 
an unestablished fact necessary to substantiate the claim 
(i.e., a current disability), and was not previously 
considered.  As such, the newly submitted evidence is not 
cumulative or redundant and when considered in conjunction 
with the record as a whole, raises a reasonable possibility 
of substantiating the Veteran's claim.  Accordingly, the 
Board concludes that the evidence received subsequent to the 
March 2006 RO denial, considered in conjunction with the 
record as a whole, is new and material and the claim for 
entitlement to service connection for a chronic disability 
manifested by joint aches, to include as due to an 
undiagnosed illness, is reopened.

II.  Psychiatric disability other than PTSD

The Veteran asserts that service connection is warranted for 
psychiatric disability other than PTSD, to include bipolar 
disorder and/or schizoaffective disorder.  In order to 
establish service connection on a direct basis, the Veteran 
must provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and an in-service injury or disease.  With respect to a 
current disability, the record demonstrates that the Veteran 
was initially diagnosed with bipolar disorder in 2003, and 
has been diagnosed with schizoaffective disorder since 2006.  
With respect to an in-service injury or disease, the Board 
observes that the Veteran's service treatment record have 
been reported to be unavailable and there is no evidence that 
the Veteran has any such records to submit.  Therefore, there 
are no contemporaneous service treatment reports of record, 
which may reflect a complaint or finding of psychiatric 
abnormality in service.

The Board is mindful that, in a case such as this, where 
service medical records are unavailable, there is a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the Veteran's service treatment records are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind.  

Nevertheless, the Board observes that the Veteran, who served 
in Saudi Arabia during the Gulf War from October 1990 to 
April 1991, asserts that his psychiatric disability other 
than PTSD, to include bipolar disorder and schizoaffective 
disorder, had its onset in service.  According to the Veteran 
in a July 2007 statement, a Post Traumatic Stress Disorder 
Questionnaire received in November 2007, and during his 
October 2008 videoconference hearing, his condition, began as 
a result of in-service racial tension and death threats 
(including being informed of a plot by black soldiers to kill 
"good ole boys" should small arms fire take place), seeing 
the dead bodies of enemy soldiers after battles while driving 
through the desert en route to firing positions, serving on 
guard duty with an unloaded weapon, and witnessing a 
firefight in the middle of the night.  

However, the Board finds that while the record demonstrates 
that the Veteran served in Southwest Asia in 1990 and 1991, 
the evidence of record does not affirmatively demonstrate 
that the Veteran actually "engaged in combat with the 
enemy."  Indeed, although his DA Form 2-1 shows that he 
participated in campaigns, including the Liberation and 
Defense of Kuwait, there is no evidence, including the 
receipt of combat or valor related medals, which show that he 
participated in combat.  Further, after the Veteran submitted 
his stressor questionnaire in November 2007, the RO, in 
February 2008, made a Formal Finding of a lack of information 
required to verify the Veteran's stressors because the 
information provided by the Veteran was insufficient to send 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC) and/ or insufficient to research the case for Army 
records. Therefore, as evidence of record does not 
demonstrate that the Veteran engaged in combat with the 
enemy, the Board finds that the provisions of 38 U.S.C.A. § 
1154(b) are not for application in this matter and the 
Veteran's statements, alone, regarding the etiology of his 
psychiatric disability other than PTSD, to include bipolar 
disorder and schizoaffective disorder, are not sufficient.   
Accordingly, in the absence of any evidence to the contrary, 
the Board finds that the Veteran's statements regarding the 
in-service incidents that caused his psychiatric disability 
other than PTSD, to include bipolar disorder and 
schizoaffective disorder, are not credible and will not be 
afforded any probative weight. 

Further, it is significant to point out that the evidence of 
record establishes that the Veteran was not first clinically 
diagnosed with and treated for bipolar disorder until 2003 
and schizoaffective disorder until 2006, many years after his 
discharge from service.  The Board notes that such a lapse of 
time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  

The Board observes that in support of his contentions as to 
the etiology and onset of his schizoaffective disorder, the 
Veteran references a June 29, 2006 VA outpatient treatment 
record in which it was noted that, "SW discussed the onset 
of the d/s illness being triggered by a stressful event at 
about the same age that he served in combat."  However, 
because the objective evidence of record does not demonstrate 
that the Veteran engaged in combat with the enemy or that his 
reported stressors actually occurred, the Board finds that 
the probative value of the opinion/statement by the June 2006 
VA examiner, who also did not review the Veteran's claims 
file or  provide a rationale for such statement, as to the 
etiology and/or onset of the Veteran's schizoaffective 
disorder is diminished and that such opinion/statement is not 
competent, probative medical evidence.  See Miller v. West, 
11 Vet. App. 345, 348 (1998)(A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record).  See also Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993)( A medical opinion 
based on an inaccurate factual premise is not probative).  
See Grover v. West, 12 Vet. App. 109, 112 (1999) (A post 
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence).  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).

The Board notes that the Veteran could be entitled to service 
connection on a presumptive basis if there is evidence that 
psychosis was demonstrated within one year of separation from 
service.  However, the Board notes that there is no evidence 
that establishes that the Veteran's bipolar disorder (which 
can manifest as a psychosis) and/or schizoaffective disorder, 
which is a psychosis, was demonstrated within one year of 
separation from service.  Thus, the Board concludes that the 
Veteran is also not entitled to a grant of service connection 
for a psychiatric disability other than PTSD, to include 
bipolar disorder and schizoaffective disorder, on a 
presumptive basis.

To the extent that the Veteran contends that his pyschiatric 
symptomology is due to an undiagnosed illness, the Board 
finds that the symptomatology of which the Veteran has 
complained has not resulted in a disability that can be said 
to be "undiagnosed."  As noted above, the Veteran's 
psychiatric symptomology have been attributed to known 
clinical diagnoses, namely bipolar disorder and 
schizoaffective disorder.  Thus, as there is, of record, 
medical evidence attributing the Veteran's symptoms to a 
clinically diagnosed disorder, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 
have not been met.  Thus, as there is, of record, medical 
evidence attributing the Veteran's symptoms to a clinically 
diagnosed disorder, the requirements for entitlement to 
service connection under 38 C.F.R. § 3.317 have not been met. 

In conclusion, although the Veteran asserts that his current 
psychiatric disability other than PTSD, to include bipolar 
disorder and/or schizoaffective disorder, is related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain psychiatric symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The negative 
evidence of record is of greater probative value than the 
Veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the Veteran's current psychiatric 
disability other than PTSD, to include bipolar disorder 
and/or schizoaffective disorder, is a result of his service.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for psychiatric disability other than 
PTSD, to include bipolar disorder and/or schizoaffective 
disorder, and the claim must be denied.


ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a chronic 
disability, manifested by joint pain, to include arthritis, 
to include as due to an undiagnosed illness, the appeal, to 
this extent, is granted.

Entitlement to service connection for psychiatric disability 
other than PTSD, to include bipolar disorder and/or 
schizoaffective disorder, to include as due to an undiagnosed 
illness, is denied.


REMAND

A rating decision in February 2008 found that new and 
material evidence had not been received to reopen a claim for 
service connection for PTSD.  (In this regard, the Board 
notes that although the Veteran, in August 2005, timely 
expressed notice of disagreement with a July 2005 RO denial 
of service connection for PTSD, he withdrew such appeal in 
July 2006.  As such, the July 2005 RO denial of service 
connection for PTSD is final.  38 U.S.C.A. § 7105.)  Notice 
of disagreement with the February 2008 RO denial was received 
in April 2008.  However, a statement of the case has not been 
issued as to the matter.  Where a statement of the case has 
not been provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Having reopened the claim for service connection for a 
chronic disability manifested by joint pain, to include 
arthritis, to include as due to an undiagnosed illness, the 
Board finds that further development of the record is 
indicated.

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2008).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran contends that service connection is warranted for 
osteoarthritis. The clinical evidence of record establishes 
that the Veteran has a current osteoarthritis diagnosis.  
With respect to an in-service injury or disease, the Veteran 
asserts that he first began experiencing joint pain in 
service (Transcript (T.) at page (pg.) 4).  However, the 
record does not reflect the occurrence of an in-service 
injury or disease.  The Board recognizes that the Veteran's 
service medical records have been reported to be unavailable.  
Nevertheless, the Veteran has indicated that such arthritis 
is due to his in-service duties as a member of the 13 Bravo 
Cannon Crew.  (Transcript (T.) at page (pg.) 4).  His DD Form 
214 indeed reflects that his primary specialty was that of a 
cannon crewmember.  According to the Veteran, his duties 
included the movement and firing of 155 millimeter Hollister 
rounds that weighed up to and in excess of 100 pounds each at 
a rapid rate (Transcript (T.) at page (pg.) 4).  In a 
November 2006 statement, the Veteran also indicated that 
while involved in Operation Desert Shield and Operation 
Desert Storm that he was subjected to various weather 
conditions, ranging from extreme cold to extreme hot, as well 
as lengthy durations of humid and/or rainy days and 
combinations thereof.  The Board finds that it would have 
been consistent with the circumstances of the Veteran's 
service for his job duties as a cannon crew member to have 
required him to transport, maneuver, and fire Hollister 
rounds and other weapons.  See 38 U.S.C.A. § 1154(a). The 
Board also finds that it would be consistent with the 
circumstances of the Veteran's service in Southwest Asia for 
him to have been exposed to extreme heat and cold, rain, 
and/or humidity.

However, the record does not reflect that the Veteran has 
been afforded a VA examination to determine the nature and 
etiology of his current osteoarthritis. Consequently, in 
light the fact that that the Veteran has a current 
osteoarthritis diagnosis and the nature of his in-service 
duties as a cannon crew member, the Board finds that a VA 
examination and opinion as to the etiology of his condition 
is necessary in order to fairly adjudicate the Veteran's 
claim. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to 
the February 2008 RO denial of a petition 
to reopen a claim for service connection 
for PTSD.  The appellant should be 
advised that a timely substantive appeal 
must be received in order to complete an 
appeal as to that matter.  Only if a 
timely appeal, as to the issue of whether 
new and material evidence has been 
received to reopen the claim for service 
connection for PTSD, is received should 
the matter be returned to the Board for 
appellate consideration.

2.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his osteoarthritis since 
his discharge from service.  After 
securing the necessary authorizations for 
release of this information, seek to 
obtain copies of all treatment records 
referred to by the Veteran, not already 
of record.

3.  The Veteran should then be afforded a 
VA examination by the appropriate 
specialist, to determine the nature and 
etiology of his current osteoarthritis.  
All necessary tests should be performed.  
The examiner should specifically indicate 
which joints, if any, are affected.  
He/she should also be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
Veteran's current osteoarthritis, is 
related to service, to include the tasks 
that he was required to perform in 
service as a cannon crewmember, the 
weather conditions that he was exposed to 
while serving in Southwest Asia, and/or 
any other incident of the Veteran's 
service.

The rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  

4.  Following completion of the above, 
readjudicate the reopened claim of 
entitlement to service connection for a 
chronic disability manifested by joint 
aches, to include arthritis, to include 
as due to undiagnosed illness.  If any 
benefit sought remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as indicated.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is advised that a failure to report for the 
scheduled examinations without good cause could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


